DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/17/2021, 7/7/2020, 5/11/2020 and 4/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” and/or “section” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural “an image conversion section”, “a defective pixel output unit”, “a defective pixel detection section”, “an imaging section”, “a detective pixel information storage section” and “image conversion section” in claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows:  Claim 20 defines “a program” embodying functional descriptive material.  However, the claim does not define interrelated structure and function 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 12, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gill et al. (WO 2017/095587).

Regarding claim 1, Gill teaches an information processing apparatus (Figs. 1-14 & abstract) comprising: 
an image conversion section adapted to generate a restored image by using pixel outputs other than that of a defective pixel output unit (see par. [0023], [0027] & [0033] in which defective pixels are not used for image generation or reconstruction), the pixel outputs (Figs. 1-4, par. [0020], wherein no imaging lens and no pinhole are used so as to reduce size), the pixel outputs of at least two of the plurality of pixel output units differing in incident angle directivity as a result of modulation of the incident angle directivity in accordance with the incident angle of the subject light (see par. [0022]-[0023] & [0025]. Note that at least two of pixel units receive incident light at different angles since 6x6 subgratings cover 9x11 pixels as shown in Figs. 2 & 3 in which incident angle of light onto pixels are not the same due to offset of the grating pattern from one pixel to another). 

Regarding claim 2, as disclosed by Gill, the image conversion section generates the restored image through restoration computations by using the pixel outputs (see par. [0023] for image reconstruction utilizing Fourier deconvolution).  

Regarding claim 9, Gill further discloses that the restored image includes an image that permits visual recognition of a subject (see par. [0003], [0020].  It should be noted that the infrared imaging device in Gill inherently produces an image of a subject that is visually recognized by human or machine).  

Regarding claim 12, as seen from Fig. 8B and 8C of Gill, an incidence directivity relative to the subject light is independently set for each of the plurality of pixel output units. 



Regarding claim 20, Gill also teaches the subject matter of claim 20 as discussed in claim 1 with additional disclosure or a program that is executed by the processor 420 to perform the image processing disclosed therein (see par. [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 11, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Gill” in view of Alon et al. (US 2006/0256226, hereinafter “Alon”).

Regarding claim 5, Gill is silent about a defective pixel detection section adapted to detect the defective pixel output unit by using the pixel outputs generated by the respective pixels of the imaging device.  However, Alon teaches that defective pixels are identified in images captured by the camera as those whose pixel values differ from those of neighboring pixels (normal pixels) by more than a threshold amount (see Alon, Fig. 5 and par. [0010] & [0086]). 


Regarding claim 6, the combined teaching of Gill and Alon further teaches that the defective pixel detection section discriminates, as a defective pixel output unit, a pixel output unit that has produced a pixel output whose signal level is larger than an upper limit of a threshold range or smaller than a lower limit of the threshold range (see Alon, par. [0010], [0086], wherein the upper limit is a higher sensitivity limit to detect “hot” pixels, and the lower limit is a lower sensitivity limit to detect “black” pixels).

Regarding claim 7, it is also seen in the combined teaching of Gill and Alon also teaches the threshold range is set on a basis of statistics of pixel output signal levels of the pixel outputs (see Alon, Fig. 5 and par. [0010], wherein statistical analysis of images captured by the camera is used to discover these defective pixels in the sensing array).  

Regarding claim 8, it is further seen in the combined teaching of Gill and Alon that the threshold range is set on a basis of the statistics other than that of the pixel output generated by the defective pixel output unit that has already been detected (see Alon, Fig. 5, par. [0010], [0083], [0089]-[0091]).

photodiodes, such lack of teaching is compensated by Alon who discloses the image sensor array being a CCD or a CMOS image sensor which is well recognized in the art as including a plurality of photodiodes (see Alon, par. [0079]).   For that reason, one of ordinary skill in the art would have been motivated to use either CCD or CMOS imaging array comprising a plurality of photodiodes in a conventional fashion that would be easily manufactured by the available technology. 

	Regarding claim 14, the combined teaching of Gill and Alon also discloses all limitations of this claim as discussed in claims 1, 5 & 6 for generating a restored image as disclosed by Alon above, and additional disclosure by Alon for storing defective pixel information (see Alon, par. [0092]-[0093] in which, in order to generate a defective pixel map as disclosed, the defective pixel information must be at least temporarily stored). 

	Regarding claim 17, it is further seen in the combination of Gill and Alon that a defective pixel detection section adapted to detect the defective pixel output unit by using pixel outputs generated by the respective pixels of the imaging device (see discussion in claim 5 above), wherein the defective pixel information storage section updates defective pixel information stored therein on a basis of defective pixel detection results of the defective pixel detection section (see Fig. 5 and par. [0089] in Alon.  It should be noted that the camera in Alon can run the test mode for detecting defective pixels at any time to update defective pixel information using the process in Fig. 5 before generating defective map in step S80 in Fig. 6 to ensure that image quality is optimal from time to time).  
	
	Regarding claim 18, the combined teaching of Gill and Alon also discloses that the defective pixel detection section discriminates, as a defective pixel, a pixel that has produced a pixel output whose signal level is larger than an upper limit of a threshold range or smaller than a lower limit of the threshold range (see Alon, par. [0010] & [0086] and note claim 6).

	Regarding claim 19, as further taught by the combination of Gill and Alon, the threshold range is set to cover a preset range, or the threshold range is set in accordance with a pixel output during live view operation (see Alon, par. [0010], [0086], [0088]-[0091]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Gill” in view of Guo et al. (US 2018/0322635, hereinafter “Guo”). 

Regarding claim 3, it is seen in the teaching of Gill that the image conversion section generates the restored image by using the pixel outputs of the plurality of pixel output units other than that of the defective pixel output unit and coefficient set groups, each corresponding to one of the pixel output units other than that of the defective pixel output unit (see Gill, par. [0023], [0033], [0044] in which coefficients set groups are inherent in the 
Gill is silent regarding solving simultaneous equations using the pixel outputs.   However, as well taught by Guo, techniques for reconstructing an image may include a simultaneous equation technique, a Fourier transform reconstruction technique, a convolution back projection reconstruction technique, an iterative reconstruction technique, or the like, or any combination thereof (see Guo, par. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the apparatus in Gill to include solving simultaneous equations using the pixel outputs with coefficient set groups as an alternative computation to the Fourier transform reconstruction process to achieve equivalent result as suggested by Guo without departing the scope of the invention. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Gill” in view of “Guo” and in further view of Kobayashi et al. (US 2014/0055646, hereinafter “Kobayashi”).

Regarding claim 4, Gill and Guo fail to teach that the image conversion section changes the coefficient set group in accordance with a position of the defective pixel output unit.
It is well recognized by Kobayashi that an image conversion section changes a conversion coefficient in dependence on coordinates of defective pixels serving as a correction subject from the correction data by using the discrimination value as a reference.  Thus, the correction processing can be executed to the defective pixel (see Kobayashi, par. [0011]). 
. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “Gill” in view of “Alon” and in further view of “Guo”. 

Regarding claim 15, similarly as discussed in claim 3 above, it would have been obvious to one of ordinary skill in the art to configure the combined apparatus in Gill and Alon to include solving simultaneous equations using the pixel outputs with coefficient set groups as an alternative computation to the Fourier transform reconstruction process to achieve equivalent result as suggested by Guo without departing the scope of the invention. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over “Gill” in view of “Alon” and in further view of “Kobayashi”.

Regarding claim 16, similarly as discussed in claim 4 above, one of ordinary skill in the art would have been motivated to configure the combined apparatus of Gill and Alon to include changing the coefficient set group in accordance with the position of the defective pixel in order to improve image conversion and correction as taught by Kobayashi above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Gill” in view of Ohtsubo et al. (US 2018/0213172, hereinafter “Ohtsubo”). 

Regarding claim 10, Gill fails to disclose that each of the plurality of pixel output units includes a photodiode, at least the two pixel output units each has a light-shielding film for shielding subject light from entering the photodiode, and a zone over which subject light is shielded by the light-shielding film is different between at least the two pixel output units. 
Ohtsubo, however, teaches an image array that comprises a plurality of pixels composed of photodiodes (61) and at least two pixels of the array have a light shielding film disposed thereon in which a zone over which subject light is shielded by the shielding film is different between the two pixels (see Fig. 4A-4C, par. [0106], [0116]-[0118]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the imaging apparatus of Gill to include the teaching of Ohtsubo to use photodiodes as pixels in the imaging array in a conventional fashion and also implement light shielding film on at least two pixel units so that phase detection would be improved as taught by Ohtsubo in paragraph [0013]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T TRAN/Primary Examiner, Art Unit 2697